Filed 11/12/14 In re L.M. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




In re L.M., a Person Coming Under the Juvenile Court                                         C072731
Law.

SAN JOAQUIN COUNTY HUMAN SERVICES                                                  (Super. Ct. No. J05988)
AGENCY,

                   Plaintiff and Respondent,

         v.

L.M.,

                   Appellant.




         Minor L.M. appeals from the juvenile court’s orders denying M.W. presumed
parent status and rescinding her status as a de facto parent. We requested and received
supplemental briefing from the parties on the adequacy of the Welfare and Institutions
Code, section 300 (unless otherwise stated, statutory references that follow are to the
Welfare and Institutions Code) petition to support jurisdiction and the appropriate remedy



                                                             1
should this court find error. We conclude that the juvenile court erred in denying M.W.’s
petition for presumed parent status. We further conclude that the allegations in the
section 300 petition did not support jurisdiction. Accordingly, we reverse the findings
and orders of the juvenile court which removed the minor from M.W.’s custody and took
jurisdiction over L.M.

                                FACTS AND PROCEEDINGS

       Minor L.M.’s biological mother, D.M., has an extensive history of mental health
and substance abuse issues. She has repeatedly failed in treatment programs, has been in
and out of prison for years, and when not incarcerated, is transient. D.M. has a history
with the San Joaquin County Human Services Agency (the Agency). Specifically, D.M.
had four children prior to giving birth to L.M. Her twin sons were declared dependent
children in 2002. D.M. failed to reunify with them and they were adopted in 2003.
D.M.’s daughter was removed from her custody in 2004. D.M. was not provided
reunification services and the child was placed with her father. D.M.’s fourth child was
declared a dependent child in 2005 and D.M.’s parental rights were terminated in 2006.
       D.M. gave birth to L.M. in September 2006. When she gave birth, she was
incarcerated in Chowchilla State Prison and the father’s identity and whereabouts were
unknown. While being held in county jail in 2005, she met and befriended M.W., who
was also incarcerated at the time. D.M. asked M.W. to take and raise L.M., in order to
avoid Agency involvement.
       While in labor with L.M., D.M. provided the hospital with M.W.’s name, advised
staff that M.W. was to be the child’s temporary guardian, and listed M.W. as a cousin on
the temporary guardianship papers she provided the hospital. When the minor was born,
D.M. gave the newborn to M.W. with the verbal agreement that M.W. would raise him.
       In 2007, M.W. attempted to obtain legal guardianship over the minor. Her petition
was denied because she was still on probation following her release from custody. The


                                             2
matter was referred to the Agency on June 26, 2007, for review for a possible section 300
petition. The investigating social worker determined that at birth D.M. had left the minor
with provisions by making arrangements for M.W., a family friend, to care for the minor
during her incarceration. The social worker determined that, although M.W. had been
denied a guardianship, the minor was able to remain in M.W.’s home based on the
agreement between D.M. and M.W.
       D.M. had been released from prison in June 2007, as well. She resumed using
drugs and did not make any attempt to reunify with the minor. She did see the minor
once in 2007, shortly after her release from custody when M.W., on her own initiative,
brought the minor to the place where D.M. was staying. On that occasion, D.M. said she
again asked M.W. to keep the minor until she was “situated.” D.M. later admitted that
the agreement was that M.W. was to have permanent full custody and raise L.M. as
L.M.’s mother. The understanding was that D.M. would relinquish her rights to the
minor but remain “in his life” to the extent that she would be permitted to visit “and
stuff.” D.M. signed a paper stating that M.W. was to care for the minor as she was not
able to care for him. Thereafter, D.M. was reimprisoned and released multiple times but
had no contact with M.W. or the minor for three years.
       In the meantime, M.W. was raising L.M. M.W. paid for all the minor’s expenses.
She enrolled him in school and took him to medical appointments, representing herself as
his mother. If she was questioned because her name was not on his birth certificate, she
would explain that D.M. was the minor’s biological mother but that she was raising him.
She had been provided the minor’s birth certificate and immunization records by hospital
staff after the minor’s birth.
       The minor had a speech impediment and problems following directions, so he was
seeing a speech therapist and participating in an individualized education plan (IEP) at
school.



                                             3
       On school records, M.W. is listed as the minor’s mother. All of the minor’s
teachers, as well as the parents of L.M.’s friends, understood M.W. to be the minor’s
mother. M.W. did, however, explain that D.M. was the minor’s biological mother but
that she was raising him when she enrolled him in the IEP at school because it was
important they know such things. M.W. took the minor to church every Sunday and
everyone at the church knew L.M. as M.W.’s son. L.M. has been involved in all M.W.’s
family activities since his birth and, even though M.W.’s immediate family knew she was
not his biological mother, they treated him as a family member. The minor, himself,
refers to M.W. as his mother and had no knowledge she was not his biological mother.
       M.W. had attempted to obtain Aid to Families with Dependent Children (AFDC)
funds early on, but was denied because she was not related to the minor. She applied
again in 2010, falsely claiming to be the minor’s cousin, and received aid for L.M.’s
childcare, cash aid, and food stamps.
       Unlike the previous times she was released from incarceration, D.M. decided to
try to see the minor after her release in 2010, but she did not have M.W.’s contact
information. Upon the advice of a pastor, she filed a missing person report. In response,
both M.W. and M.W.’s probation officer called D.M. at His Way Fellowship (a
rehabilitation program), where D.M. was staying. M.W. arranged to bring the minor to
D.M. for a visit. They initially planned for a visit on the first weekend, but M.W. had
previously committed to take the minor on a camping trip. When M.W. tried to call D.M.
after the camping trip, D.M. had already left His Way Fellowship--providing no
forwarding contact information. D.M. resumed using drugs and was reincarcerated.
       According to D.M., the next time she saw M.W. was after her release from
incarceration several months later. D.M. said she saw M.W. in an area known for drug
sales. D.M. said M.W. asked her to purchase drugs for her. D.M. saw the minor was not
in the car and asked where he was. M.W. said she did not often do drugs and was still



                                             4
caring for the minor. D.M. said she purchased the drugs for M.W. D.M. was thereafter
reincarcerated.
       D.M. was released again from incarceration in February 2012. She reentered
rehabilitation, discovered she was pregnant again, and decided she wanted to be involved
in L.M.’s life. Accordingly, she contacted police. The detective knew where M.W. and
the minor were, but contacted the Agency because of D.M.’s history with child protective
services.
       On May 4, 2012, a social worker and a law enforcement officer went to M.W.’s
house and spoke with her. M.W. had been unaware that the missing person report had
remained pending. Her home was clean but she had no food, as she was planning to
grocery shop that day.
       The Agency filed a section 300 petition on behalf of L.M. on May 8, 2012. The
petition alleged the minor fell within the provisions of subdivisions (b) (failure to
protect), (g) (no provision for support), and (j) (abuse of sibling). The specific
allegations of the petition will be discussed post. In general, it was based upon D.M.’s
failure to reunify with her older children, the whereabouts of L.M.’s father being
unknown, the allegations that D.M. had mental health and drug abuse issues, and the fact
that D.M. had not cared for the minor since his birth nor was she able to adequately do
so.
       M.W. applied for and was granted de facto parent status. D.M. did not contest the
petition and the juvenile court found the allegations admitted and, therefore, true. The
minor was subsequently placed on an extended “visit” in M.W.’s home.
       On August 8, 2012, M.W. filed a petition for presumed parent status pursuant to
the Uniform Parentage Act. The petition sought presumed parent status under Family
Code section 7611, subdivision (d), which provides for presumed parent status when the
individual receives the child into his/her home and openly holds the child out as his or her
own.

                                              5
       After hearing the testimony of M.W. and D.M., the juvenile court denied M.W.’s
petition for presumed parent status and terminated her de facto parent status. In so ruling,
the juvenile court found that M.W.’s application for guardianship was inconsistent with
holding the minor out as her own because, in making the application, she admitted she
was not the minor’s parent. Additionally, the juvenile court found that it could not
“condone” the “fraud against the government to obtain funds,” in reference to M.W.’s
AFDC application, or the “fraud” M.W. committed in knowing D.M. was going around
child protective services by having M.W. raise the minor. The juvenile court stated that
the denial of M.W.’s petition for presumed parent status and the termination of her de
facto parent status was “all based on the fraud.”
       The minor appeals. We deemed the predispositional order appealable. The
juvenile court subsequently set a section 366.26 hearing, which we stayed pending
resolution of this appeal.

                                        DISCUSSION

                                              I

                                    Presumed Parentage

       “Designation as a presumed parent is critical in dependency proceedings because
it entitles the presumed parent to appointed counsel, custody absent a finding of detriment
and a reunification plan (§§ 317, subd. (a); 361.2, subd. (a); 361.5, subd. (a)).” (In re
Salvador M. (2003) 111 Cal. App. 4th 1353, 1357 (Salvador M.).) A person may be
presumed to be the natural parent of a child if he or she receives the child into his or her
home and openly holds the child out as his or her natural child. (Fam. Code, § 7611,
subd. (d) [presumed father]; In re Karen C. (2002) 101 Cal. App. 4th 932, 938 [presumed
mother].) Once the presumption of parentage arises, it may be rebutted in an appropriate
action only by clear and convincing evidence. (Fam. Code, § 7612.)



                                              6
       Presumptive parent-child relationships, regardless of their lack of foundation in
biology, are protected because society has an interest in preserving and protecting the
developed parent-child relationships that give children social and emotional strength and
stability. (Steven W. v. Matthew S. (1995) 33 Cal. App. 4th 1108, 1116.) The
presumptions are driven by the state’s interest in the welfare of the child and the integrity
of the family. (In re Nicholas H. (2002) 28 Cal. 4th 56, 65 (Nicholas H.).) The familial
relationship resulting from years of living together in a purported parent/child
relationship “should not be lightly dissolved.” (Ibid.)
       “We review a lower court’s determination of presumed [parentage] status for
substantial evidence.” (Salvador M., supra, 111 Cal.App.4th at p. 1358.) However, to
the extent we are called upon to review the juvenile court’s legal interpretation of the
“receiv[ing]” and “hold[ing] out” requirements set forth in Family Code section 7611,
subdivision (d), we shall exercise our independent legal judgment. (See Ghirardo v.
Antonioli (1994) 8 Cal. 4th 791, 799; accord S.Y. v. S.B. (2011) 201 Cal. App. 4th 1023,
1031 (S.Y.).)
       Here, it is uncontroverted that M.W. received the minor into her home. She
brought him to her home from the hospital as a newborn, where he lived and she was his
sole caretaker until these proceedings were instituted. (See In re Kiana A. (2001)
93 Cal. App. 4th 1109, 1116-1117.) Thus, M.W. satisfied the first element required to
establish presumed parent status under Family Code section 7611, subdivision (d).
       M.W. also had to prove by a preponderance of the evidence that she held the
minor out to be her natural child. (Fam. Code, § 7611, subd. (d).) Factors often
considered in making this determination include the individual’s contribution to prenatal
care, pregnancy and birth expenses; whether the person seeking presumed parent status
promptly took legal action to obtain custody of the child or sought to have his/her name
placed on the birth certificate; whether and how long he or she cared for the child;
whether there is unequivocal evidence that he or she had acknowledged the child; the

                                              7
number of people to whom he or she had acknowledged the child; whether he or she
provided for the child after it no longer resided with him or her; whether, if the child
needed public benefits, he or she had pursued completion of the requisite paperwork; and
whether his or her care was merely incidental. (In re T.R. (2005) 132 Cal. App. 4th 1202,
1211.) The existence of these factors, however, are not necessary or inclusive. (E.C. v.
J.V. (2012) 202 Cal. App. 4th 1076, 1086-1087.) The essence of the inquiry is whether,
through her conduct, M.W. demonstrated a commitment to the minor and his well-being,
thereby distinguishing herself as someone who has entered into a familial relationship
with the minor from someone who has not. (Ibid.)
       Here, the evidence established that M.W. agreed to raise the minor even prior to
his birth, was his sole caretaker, and provided for all his needs, including the arrangement
of his special educational assistance. She openly and publicly asserted her parentage in
various forums and to numerous people. She enrolled the minor in school and took him
to medical appointments, representing herself as his mother. The minor’s teachers and
the parents of the minor’s classmates all knew M.W. as the minor’s mother, as did the
members of M.W.’s church. In fact, demonstrating the extent to which M.W. held the
minor out as her own, the six-year-old minor did not know M.W. was not his biological
mother until these proceedings were instituted.
       Salvador M., supra, 111 Cal. App. 4th 1353, involved a three-year-old child who,
after his biological mother was killed in a car accident, was raised by his adult half sister.
The half sister had been raising the child, along with her biological child, for five years
when the child entered the dependency system. The court concluded that the half sister
had openly held the child out as her own, despite admitting to various officials that she
was the child’s half sister. The court noted that “the most compelling evidence” that she
held the child out as her own was that the eight-year-old child “believed appellant was his
mother” which supported the conclusion that she held the child “out to the community as



                                              8
her son.” (Id. at p. 1358.) Here, as demonstrated in Salvador M., the evidence is
unequivocal that M.W. held L.M. out as her natural son.
       The juvenile court found that M.W.’s application for guardianship was
inconsistent with holding the minor out as her own because, in making the application,
she admitted she was not the minor’s parent. We disagree with that conclusion. The fact
that M.W. admitted she is not the minor’s biological mother does not necessarily mean
that she did not hold him out as her natural child under Family Code section 7611.
(Elisa B. v. Superior Court (2005) 37 Cal. 4th 108, 120; Nicholas H., supra, 28 Cal.4th at
p. 65; Salvador M., supra, 111 Cal.App.4th at p. 1358.) Along similar lines, we
explained in E.C. v J.V., supra, 202 Cal.App.4th at p. 1090, that the failure to claim a
minor on one’s income tax returns may be appropriate evidence to consider in evaluating
an alleged parent’s commitment to a child, but if the alleged parent is precluded by law
from claiming the child on her tax returns, the failure to do so does not carry much
weight.
       Likewise, M.W.’s recognition of the limitations of her legal status, or the benefits
of formalizing her legal rights in order to care for the minor, is more a demonstration of
her assertion of legal responsibility and commitment to the minor than a repudiation of
her status as his parent. (See, e.g., S.Y., supra, 201 Cal. App. 4th 1023 [former partner of
mother who initially sought but abandoned being named child’s guardian still found to be
child’s presumed parent].) For this same reason, M.W.’s admission of her nonbiological
relationship to the minor to IEP/school officials in arranging for the minor’s special
education was not inconsistent with holding the minor out as her own.
       As in Salvador M., this is not “an appropriate action” in which to rebut the
presumption of presumed parentage with proof that M.W. is not the minor’s biological
parent. (See, In re Nicholas H, supra, 28 Cal.4th at p. 70 [proof that a petitioner is not
the biological parent of the child does not by itself rebut the statutory presumption where
the result would be that the minor is left fatherless].)

                                               9
       Whether D.M. intended that M.W. obtain a legal right to the minor is immaterial.
The fact is, D.M. arranged for M.W. to parent the minor prior to his birth and continued
to support that arrangement for years following his birth. (See S.Y., supra,
201 Cal.App.4th at pp. 1034-1035.) M.W. voluntarily accepted all of the obligations of
parenthood from the time of the minor’s birth and there are no competing claims to her
being the minor’s second parent. (Id. at pp. 1036-1037; Elisa B. v. Superior Court,
supra, 37 Cal.4th at p. 122.) “To sever this deeply rooted mother/child bond would
contravene the state’s interest in maintaining the family relationship.” (Salvador M.,
supra, 111 Cal.App.4th at p. 1359.)
       We next address the juvenile court’s denial of M.W.’s petition for presumed
parent status based on the “fraud against the government to obtain funds,” in reference to
M.W.’s AFDC application, and the “fraud” M.W. committed in knowing D.M. was going
around child protective services by having M.W. raise the minor. Although the juvenile
court did not mention, or otherwise refer to, the unclean hands doctrine, the Agency
argues that the doctrine provides an appropriate foundation for the juvenile court’s ruling.
       The doctrine of unclean hands applies to deny a plaintiff recovery when the
plaintiff “has violated conscience, good faith or other equitable principle in his prior
conduct.” (Lynn v. Duckel (1956) 46 Cal. 2d 845, 850.) The doctrine “applies when it
would be inequitable to provide the plaintiff any relief, and provides a complete defense
to both legal and equitable causes of action.” (Fladeboe v. American Isuzu Motors, Inc.
(2007) 150 Cal. App. 4th 42, 56.) It does not apply when the “improper conduct [is] not
necessarily connected with the transaction particularly involved.” (Watson v. Poore
(1941) 18 Cal. 2d 302, 313.) In other words, “[t]he actions of the party alleged to have
soiled hands must relate ‘directly to the transaction concerning which the complaint is
made; i.e., it must pertain to the very subject matter involved and affect the equitable
relations between the litigants.’ ” (Pond v. Insurance Co. of North America (1984)
151 Cal. App. 3d 280, 290; italics added.)

                                             10
       “Whether the doctrine of unclean hands applies is a question of fact.” (Kendall-
Jackson Winery, Ltd. v. Superior Court (1999) 76 Cal. App. 4th 970, 978.) We will not
disturb that finding on appeal if it is supported by substantial evidence. (Golden West
Baseball Co. v. City of Anaheim (1994) 25 Cal. App. 4th 11, 42-43.) However, “[a]
discretionary order that is based on the application of improper criteria or incorrect legal
assumptions is not an exercise of informed discretion, and is subject to reversal even
though there may be substantial evidence to support that order. [Citations.]” (Mark T. v.
Jamie Z. (2011) 194 Cal. App. 4th 1115, 1124-1125.)
       The doctrine of unclean hands does not apply to prevent M.W. from being
declared L.M.’s presumed parent. First, M.W.’s earlier dishonesty on her 2010 AFDC
application, claiming to be the minor’s cousin, was not necessarily connected to her
assertion of presumed parent status in these dependency proceedings. It did not directly
relate to her petition, did not pertain to the same subject matter, and did not affect the
equitable relations between the litigants in this case. (See Pond v. Insurance Co. of North
America, supra, 151 Cal.App.3d at p. 290.) Thus, M.W.’s conduct in connection with
her AFDC application cannot form the basis for application of the unclean hands doctrine
in connection with her petition.
       With respect to M.W.’s agreement to raise the minor in order to prevent the
Agency from removing the minor from D.M.’s care, the “fraud” or unconscionable nature
of this conduct is unclear. The Agency provides no authority for the proposition that a
mother is not permitted to arrange for the care of her child by another when she, herself,
is unable to provide adequate care. Indeed, it is a parent’s failure to do so that establishes
grounds for dependency jurisdiction. (§ 300, subd. (g).) Moreover, the Agency became
aware of the arrangement between D.M. and M.W. back in 2007, after M.W. attempted to
obtain legal guardianship over the minor. The investigating social worker discovered that
D.M. had left the minor with provisions by making arrangements for M.W to care for the



                                              11
minor, yet the Agency took no action. The Agency cannot be permitted to claim, five
years later, that it was defrauded and its position in this case unfairly compromised.
         Finally, as we have explained, the purpose of the presumed parent designation is
to protect the child’s interest in established familial relations. The relationship between
the litigants in this matter include, primarily, the relationship between the child and his
parents. The courts must take care in applying the unclean hands doctrine to address an
adult’s misconduct when to do so would inflict undue harm on the child. (See generally
In re T.R., supra, 132 Cal.App.4th at p. 1209 [“Paternity presumptions are driven . . . by
the state’s interest in the welfare of the child and the integrity of the family”]; see also
In re Karen C., supra, 101 Cal.App.4th at p. 936 [minor’s contention that individual is
her presumed parent not defeated by unclean hands doctrine because no evidence minor
ratified or participated in the parent’s misconduct].) As the California Supreme Court has
emphasized, the familial relationship resulting from years of living together in a
purported parent/child relationship “should not be lightly dissolved.” (Nicholas H.,
supra, 28 Cal.4th at p. 65.) Denying M.W.’s petition for presumed parent status, based
on conduct that is marginally, if at all, morally culpable, so as to tear from the minor the
only parent he has ever known, is an improper application of the unclean hands doctrine.
         In sum, we conclude M.W. established an unrebutted presumption of parentage.
Having concluded she is L.M.’s presumed parent, the appropriate resolution of this
appeal turns on whether there is any basis in the record to support jurisdiction over the
minor.

                                               II

                                         Jurisdiction

         Before the juvenile court can exert jurisdiction over a minor under section 300,
there must be allegations and evidence establishing at least one ground for juvenile court
jurisdiction. (In re Alysha S. (1996) 51 Cal. App. 4th 393, 399-400.) The section 300


                                              12
petition must contain “ ‘[a] concise statement of facts, separately stated, to support the
conclusion that the [child] upon whose behalf the petition is being brought is a person
within the definition of each of the sections and subdivisions under which the
proceedings are being instituted.’ ” (Id. at p. 396.)
       Here, the section 300 petition alleged L.M. fell within the provisions of
subdivision (b), in that D.M. could not safely care for L.M. due to her mental health
issues, substance abuse issues, unstable lifestyle, and history of repeated incarcerations.
D.M. has struggled with mental health issues since she was a young child. She has been
diagnosed with depression, polysubstance dependency, borderline personality disorder,
schizoaffective disorder, and personality disorder. She has been prescribed medication
and counseling but she does not maintain compliance of any length of time. Her mental
health issues have been documented throughout the years because she was, herself, a
foster child. Her history of substance abuse include use of “crack,” but D.M. claimed to
have been clean and sober for 37 days. D.M. is aware of resources to address her dual
diagnosis but has failed to participate.
       At the time the section 300 petition was filed, the social worker reported that D.M.
was claiming she had attempted to get L.M. back, but M.W. was being elusive and she
had been unable to locate the minor. Although D.M. testified at the hearing regarding
presumed parent status that she had given L.M. to M.W. to raise, without restriction, she
had told the social worker she had given the minor to M.W. to raise until she was able to
care for him herself. Additionally, although D.M. testified at the hearing regarding
presumed parent status that she did not object to M.W. as the minor’s continued
caretaker, she had told the social worker that she did not so consent.
       Accordingly, with respect to subdivision (b), the petition alleged D.M. had never
cared for the minor, as she gave birth to him in 2006 while incarcerated and gave the
newborn to her cellmate, M.W., who was being released from custody, in order to avoid
Agency involvement. The minor had been in M.W.’s custody ever since. D.M. had been

                                             13
released from prison in 2007 but was unable to locate M.W. She eventually saw the
minor and M.W. on one occasion and again asked M.W. to keep the minor until she was
“situated.” D.M. was thereafter in and out of prison but had no contact with M.W. or the
minor until 2010. D.M. filed a missing person report in 2010. In response, M.W.
contacted D.M. and urged her to keep “the White Man” out of it, but D.M. claimed M.W.
gave her a false address and she had not been able to take custody of the minor. M.W.
had also attempted to obtain legal guardianship but the petition was denied because M.W.
was still on probation at the time.
       The petition further alleged that D.M. has a lengthy history with the Agency and
the juvenile dependency court, and does not have any of her other four children in her
care. D.M. had been provided substance abuse and mental health services after her twins
were declared dependents in 2002, but she failed to reunify with them and her parental
rights were terminated. She was not provided services after her daughter was declared a
dependent in 2004, and that minor was reunified with the father. She was not provided
services after her son was declared a dependent in 2005 after two psychological
evaluations indicated she would not benefit, and her parental rights were terminated.
       The petition alleged the minor fell within the provisions of subdivision (g) in that
the father’s identity and whereabouts are unknown. D.M. reported that the father might
be a man with the street name of “Face” who had reportedly been killed, or might be a
man she met at a shelter, for whom she had a name but no contact information. Thus, the
father had made no provision for support.
       Finally, the petition alleged the minor fell within the provisions of subdivision (j),
based on D.M.’s other children having all been declared dependents, D.M.’s loss of
custody as to all four of those children, and her loss of parental rights as to three of them.
       The allegations in the petition are sufficient to establish that a child in D.M.’s care
is at substantial risk of serious physical harm or illness. (§ 300, subd. (b).) The
allegations are also sufficient to establish D.M. abused or neglected the minor’s half

                                              14
siblings and there is a substantial risk that she would also abuse or neglect L.M. if he
were in her care. (§ 300, subd. (j).) But in this case, D.M. is not the minor’s custodial
parent. Nor are there any allegations in the petition that D.M. was assuming immediate
custody of the minor.
       The section 300 petition alleges that M.W., rather than D.M., is the minor’s
caretaker. D.M. conceded jurisdiction before M.W. could establish parental status and
contest it on the basis of being the minor’s custodial parent. But, as we have explained
herein, it was established at the postjurisdiction hearing on M.W.’s petition that M.W.
was, in fact, the minor’s custodial parent. There are, however, no allegations in the
section 300 petition that the minor was at risk in M.W.’s care. Thus, the allegations of
the petition and facts in support thereof fail to support juvenile court jurisdiction.

                                        DISPOSITION

       The orders of the juvenile court are reversed. The trial court is directed to grant
M.W.’s request to be declared L.M.’s presumed parent and dismiss the section 300
petition. Accordingly, the subsequent judgment of disposition is vacated and L.M. is to
be returned to M.W.’s custody. Having served its purpose, the stay of the section 366.26
hearing issued by this court on July 10, 2013, is vacated upon finality of this opinion.
       Our disposition in this matter is without prejudice to the Agency’s filing of section
300 petitions relating to the minor should the need arise.



                                                          HULL                  , J.

We concur:


      BLEASE                 , Acting P. J.


      NICHOLSON              , J.


                                              15